Citation Nr: 0410702	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-01 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for a bilateral eye disability, 
currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active service from January 1986 to January 1989.

This appeal to the Board of Veterans' Appeals (Board) stems from 
an April 2001 rating decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The RO confirmed and continued a 30 percent evaluation for a 
bilateral eye disability.

Unfortunately, for the reasons explained below, the Board cannot 
yet decide this appeal since further development is needed.  So 
the case is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran failed to report for a VA eye examination scheduled 
for June 24, 2003, to assess the current severity of his bilateral 
eye disability.  But his representative, in a brief dated March 
19, 2004, insisted the veteran did not receive notice of that 
scheduled examination so he obviously was unaware of it.  The 
representative went on to express the veteran's willingness to 
report for his VA examination, if rescheduled and given proper 
notice of it.

The June 24, 2003, VA eye examination was scheduled as a follow-up 
to another VA examination the previous month, on May 27, 2003, 
since the evaluating VA ophthalmologist had neglected to measure 
the veteran's diplopia using a Goldmann Perimeter Chart.  See 38 
C.F.R. § 4.2 (2003) discussing what should be done if, as here, an 
examination is inadequate for rating purposes.


There is no actual letter in the claims file confirming the 
veteran received notification of his follow-up eye examination 
scheduled for June 24, 2003.  But in certain specifically defined 
circumstances, there is a presumption of regularity supporting the 
official acts of public officers, and in the absence of clear 
evidence to the contrary, it should be presumed they have properly 
discharged their official duties.  See, e.g., Gold v. Brown, 7 
Vet. App. 315, 319 (1995).

Since, however, it remains unclear whether the veteran received 
notice of his follow-up evaluation, and he has indicated a 
willingness to report if his examination is rescheduled, he should 
be given this opportunity-particularly since a failure to report 
is quite detrimental in cases, as here, involving claims for 
higher ratings and, indeed, can even result in denying his claim 
without any further consideration whatsoever.  See 38 C.F.R. § 
3.655 (2003).

Accordingly, this case is REMANDED to the RO for the following 
development and consideration:  

1.  Re-schedule the veteran for a VA eye examination.  The primary 
purpose of rescheduling this VA eye examination is to obtain 
measurements of his diplopia, muscle function, etc., necessary to 
complete the Goldmann Perimeter Chart.  See 38 C.F.R. § 4.77.  If 
possible, the ophthalmologist who examined him on May 27, 2003 
should conduct this follow-up evaluation.  If, however, that 
physician is no longer available, another ophthalmologist should 
obtain these necessary measurements.  

The claims folder and a copy of this REMAND must be made available 
for the examiner's review of the veteran's pertinent medical 
history.  Also, the examiner must be provided a copy of the 
Goldmann Perimeter Chart for completion.  

2.  Review the report of the VA eye examination to ensure it 
provides the information requested.  If not, take corrective 
action.  38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268 
(1998).

3.  The RO should place in the claims file a copy of the letter to 
the veteran at his last known address of record informing him of 
the date, time and place of his 
re-scheduled eye examination.  

4.  Then readjudicate the claim in light of any additional 
evidence obtained.  If the benefit sought on appeal is not granted 
to the veteran's satisfaction, send him and his representative a 
supplemental statement of the case (SSOC) and give them time to 
respond before returning the case to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or 

other appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



